IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-19-00079-CR

BOSHUNELL CHARLESTON SHORTS,
                                                                       Appellant
v.

THE STATE OF TEXAS,
                                                                       Appellee



                               From the 282nd District Court
                                   Dallas County, Texas
                                 Trial Court No. F12-60182


                               MEMORANDUM OPINION


        In this appeal, appellant, Boshunell Charleston Shorts, appears to challenge his

conviction from the 282nd Judicial District Court in Dallas County, Texas, arguing that

his guilty plea was unknowing and involuntary due to his alleged incompetency. 1




        1Appellant’s notice of appeal contains several deficiencies. See TEX. R. APP. P. 25.2(d). However,
because of our disposition and to expedite this decision, we will implement Texas Rule of Appellate
Procedure 2 and suspend Rule 25.2(d). See id. at R. 2.
Because we lack jurisdiction over a judgment originating from a county outside our

district, we dismiss appellant’s appeal.2

        Jurisdiction is fundamental and cannot be ignored. State v. Roberts, 940 S.W.2d

655, 657 (Tex. Crim. App. 1996). Our jurisdiction must be legally invoked. Lopez v. State,

114 S.W.3d 711, 714 (Tex. App.—Corpus Christi 2003, no pet.) (citing Ex parte Caldwell,

383 S.W.2d 587, 589 (Tex. Crim. App. 1964)). If not legally invoked, our power to act is as

if it did not exist. Id. (citing Ex parte Caldwell, 383 S.W.2d at 589). When we lack

jurisdiction to act, we have no power to dispose of the purported appeal in any manner

other than dismissal for lack of jurisdiction. Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim.

App. 1996).

        Article 4.03 of the Code of Criminal Procedure provides: “The Courts of Appeals

shall have appellate jurisdiction coextensive with the limits of their respective districts in

all criminal cases except those in which the death penalty has been assessed.” TEX. CODE

CRIM. PROC. ANN. art. 4.03 (West 2015); see TEX. CONST. art. V, § 6(a). The Tenth Court of

Appeals District “is composed of the counties of Bosque, Burleson, Brazos, Coryell, Ellis,

Falls, Freestone, Hamilton, Hill, Johnson, Leon, Limestone, Madison, McLennan,

Navarro, Robertson, Somervell, and Walker.” TEX. GOV’T CODE ANN. § 22.201(k) (West



        2  A motion for rehearing may be filed within fifteen days after the judgment or order of this Court
is rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within thirty days after either the day of the court of appeals' judgment was rendered or the day
the last timely motion for rehearing was overruled by the court of appeals. See id. at R. 68.2(a).

Shorts v. State                                                                                        Page 2
Supp. 2018). This Court is not vested with appellate jurisdiction over rulings from Dallas

County. See id.; see also TEX. CONST. art. V, § 6(a); TEX. CRIM. PROC. ANN. art. 4.03.

Accordingly, we hereby dismiss appellant’s appeal for lack of jurisdiction. See TEX. CODE

CRIM. PROC. ANN. art. 4.03; see also TEX. CONST. art. V, § 6(a).




                                                   JOHN E. NEILL
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed March 6, 2019
Do not publish
[CR25]




Shorts v. State                                                                     Page 3